Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 28, 2020

                                      No. 04-20-00080-CV

                    Rosanna BARRERA, Jenesey Barrera and Sage Barrera,
                                     Appellants

                                                v.

                               Dean CHERER & Chererco LLC,
                                        Appellees

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 19-1394-CV-A
                         Honorable Jessica Crawford, Judge Presiding


                                         ORDER
        In this appeal, Appellant Jenesey Barrera filed a statement of inability to afford payment
of court costs, but her co-appellants Rosanna Lee Barrera and Sage Maricela Barrera did not.
        On February 13, 2020, we advised Rosanna and Sage Barrera that if they wished to
proceed without payment of court costs on appeal, they must file in this court a Statement of
Inability to Afford Payment of Court Costs by February 24, 2020. See TEX. R. APP. P. 20.1(c);
TEX. R. CIV. P. 145(b), (e).
       On the due date, Sage and Rosanna Barrera each filed a statement. Sage Barrera’s
statement declares under penalty of perjury that she cannot afford to pay court costs, but Rosanna
Barrera’s statement does not.
        Rosanna Barrera’s statement shows she is unemployed, her sole source of income is a
child support payment, and her monthly expenses account for her entire monthly income. But it
also indicates she has an application for SSDI pending.
        If Rosanna Barrera is unable to afford payment of court costs, we order Rosanna Barrera
to file in this court within TEN DAYS of the date of this order an amended statement that
declares under penalty of perjury that she cannot afford to pay court costs.
       If Rosanna Barrera can afford to pay court costs or if she fails to file an amended
statement as ordered, we will reinstate the appellate timetable and set the record due
approximately FORTY DAYS from the date of this order.
      All other appellate deadlines remain SUSPENDED pending further order of this court.



                                                 _________________________________
                                                 Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of February, 2020.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court